Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: as to claims 1-8 and 22, Biskeborn ‘665’ does not anticipate  1 – that the heating element is in the thin film structure, 2 – that the heating element has a length along a longitudinal direction thereof that is less than the full length of the array of transducers along a longitudinal axis thereof, or 3 – that the expansion of the array of transducers caused by a pulse applied to the heating element is permanent, and the combination of these limitations with the other limitations set forth in claim 1 is considered not obvious in view of the prior art of record; claims 9-18 were indicated as allowable in the office action mailed 8-21-2020; and as to claims 20 and 21, the Examiner agrees with the applicant’s arguments on pages 7 and 8 of the response filed 11-23-2020 that the prior art does not anticipate or make obvious the combination of actions set forth by claim 20.   The Examiner has performed additional searching and consideration and now considers the application in Condition for Allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERSON A EVANS whose telephone number is (571) 272-7574.  The examiner can normally be reached on Mon-Fri 10am-6pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEFFERSON A EVANS/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        Wednesday, February 17, 2021